Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAIL ACTION
This office action is in response to an amendment filed 02/02/2021 in which claims 08-27 are pending ready for examination.


Allowable Subject Matter
Claims 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 8, none of the prior arts alone or in combination discloses an overlay mark, comprising a third feature comprises a plurality of third segments extending along the X-direction, wherein, in a plan view, the plurality of third segments are offset from the plurality of first segments, and a plurality of fourth segments extending along the Y-direction, wherein, in the plan view, the plurality of fourth segments are offset from the plurality of second segments.
As for claim 15, none of the prior arts alone or in combination discloses an overlay mark, comprising a third feature comprises a plurality of third segments extending along the X-direction, wherein, in a plan view, adjacent third segments of the 
The closest prior art, Chen (US 2003/0174879 A1) discloses an overlay mark, comprising a first feature extending in an X-direction, wherein the first feature is a first distance from a substrate, a second feature extending in a Y-direction perpendicular to the X-direction, wherein the second feature is a second distance from the substrate, and the second distance is different from the first distance, and a third feature extending in the X-direction and the Y-direction, wherein the third feature is a third distance from the substrate, and the third distance is different from the first distance and the second distance, and wherein the first distance, the second distance and the third distance from the substrate are along a Z-direction perpendicular to both of the X-direction and the Y-direction; however, Chen does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 8 and 15; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured;
Claims 9-14 and 16-27 are allowed due to their dependency of either claim 8 or 15.
Response to Arguments
Applicant’s argument, see amendments, filed 02/02/2021, with respect to claims 8-27 they have been fully considered and are persuasive.  Due to the cancellation of claims 1-7, the Double Patent and 35 USC § 102/103 rejection of claims 1-7 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR H NIXON/Examiner, Art Unit 2886     




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886